Case 18-09108-RLM-11               Doc 148       Filed 01/10/19         EOD 01/10/19 15:23:40              Pg 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 In re:                                                              Chapter 11

 USA GYMNASTICS, 1                                                   Case No. 18-09108-RLM-11

                    Debtor.


                         APPLICATION TO EMPLOY
              PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL
        TO THE ADDITIONAL TORT CLAIMANTS COMMITTEE OF SEXUAL
     ABUSE SURVIVORS EFFECTIVE NUNC PRO TUNC AS OF DECEMBER 20, 2018

          The Additional Tort Claimants Committee of Sexual Abuse Survivors (the “Sexual

 Abuse Survivors’ Committee”) appointed in the above-captioned Case under chapter 11 of Title

 11 of the United States Code (as amended, the “Bankruptcy Code”), hereby submits this

 application (the “Application”) for the entry of an order authorizing and approving the retention

 and employment of Pachulski Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”) as counsel to the

 Sexual Abuse Survivors’ Committee in connection with the Debtor’s case, effective nunc pro

 tunc as of December 20, 2018, pursuant to sections 327 and 1103 of the Bankruptcy Code, Rule

 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule B-

 2014-1. In support of the relief sought in the Application, the Sexual Abuse Survivors’

 Committee submits the declaration of James I. Stang, a partner of the Firm (the “Stang

 Declaration”), attached hereto as Exhibit A and the declaration of Sarah Klein, co-chairperson of

 the Sexual Abuse Survivors’ Committee (the “Klein Declaration”), attached hereto as Exhibit B,

 both of which are incorporated herein by reference for all purposes. In further support of its

 Application, the Sexual Abuse Survivors’ Committee respectfully states as follows:

 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 148     Filed 01/10/19     EOD 01/10/19 15:23:40         Pg 2 of 10



                                      Jurisdiction and Venue

         1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of

 this proceeding and this Application is proper in this District pursuant to 28 U.S.C. §§ 1408 and

 1409.

         2.     The statutory bases for the relief requested herein are sections 327 and 1103 of the

 Bankruptcy Code, and Bankruptcy Rule 2014.

                                            Background

         3.     On December 5, 2018 (the “Petition Date”), the Debtor commenced its Chapter

 11 Case (the “Case”) by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy

 Code. Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor continues to

 operate as debtor in possession.

         4.     On December 19, 2018 the United States Trustee (the “U.S. Trustee”) appointed

 nine members to the Sexual Abuse Survivors’ Committee.

                                         Relief Requested

         5.     By this Application, the Sexual Abuse Survivors’ Committee respectfully requests

 that the Court enter an order, substantially in the form annexed hereto as Exhibit C, pursuant to

 sections 327 and 1103 of the Bankruptcy Code, and Bankruptcy Rule 2014, authorizing the

 Sexual Abuse Survivors’ Committee to employ and retain the Firm as its counsel in this Case.

 The Sexual Abuse Survivors’ Committee seeks to retain the Firm effective nunc pro tunc as of

 December 20, 2018.




                                                 2
Case 18-09108-RLM-11         Doc 148      Filed 01/10/19        EOD 01/10/19 15:23:40       Pg 3 of 10



                                       Services to be Provided

        6.      The Sexual Abuse Survivors’ Committee desires to retain PSZJ, at the expense of

 the Debtor’s estate, to render professional services as required by the Sexual Abuse Survivors’

 Committee, including, but not limited to, the following:

        (a)     assisting, advising and representing the Sexual Abuse Survivors’ Committee in its

        consultations with the Debtor regarding the administration of this Case;

        (b)     assisting, advising and representing the Sexual Abuse Survivors’ Committee in

        analyzing the Debtor’s assets and liabilities, investigating the extent and validity of liens

        or other interests in the Debtor’s property and participating in and reviewing any

        proposed asset sales, any asset dispositions, financing arrangements and cash collateral

        stipulations or proceedings;

        (c)     reviewing and analyzing all applications, motions, orders, statements of

        operations and schedules filed with the Court by the Debtor or third parties, advising the

        Sexual Abuse Survivors’ Committee as to their propriety, and, after consultation with the

        Sexual Abuse Survivors’ Committee, taking appropriate action;

        (d)     preparing necessary applications, motions, answers, orders, reports and other legal

        papers on behalf of the Sexual Abuse Survivors’ Committee;

        (e)     representing the Sexual Abuse Survivors’ Committee at hearings held before the

        Court and communicate with the Sexual Abuse Survivors’ Committee regarding the

        issues raised, as well as the decisions of the Court;

        (f)     performing all other legal services for the Sexual Abuse Survivors’ Committee

        which may be necessary and proper in this Case and any related proceeding(s);




                                                  3
Case 18-09108-RLM-11       Doc 148      Filed 01/10/19      EOD 01/10/19 15:23:40         Pg 4 of 10



      (g)    representing the Sexual Abuse Survivors’ Committee in connection with any

      litigation, disputes or other matters that may arise in connection with this Case or any

      related proceeding(s);

      (h)    assisting, advising and representing the Sexual Abuse Survivors’ Committee in

      any manner relevant to reviewing and determining the Debtor’s rights and obligations

      under leases and other executory contracts;

      (i)    assisting, advising and representing the Sexual Abuse Survivors’ Committee in

      investigating the acts, conduct, assets, liabilities and financial condition of the Debtor, the

      Debtor’s operations and the desirability of the continuance of any portion of those

      operations, and any other matters relevant to this Case;

      (j)    assisting, advising and representing the Sexual Abuse Survivors’ Committee in its

      participation in the negotiation, formulation and drafting of a plan of liquidation or

      reorganization;

      (k)    assisting, advising and representing the Sexual Abuse Survivors’ Committee on

      the issues concerning the appointment of a trustee or examiner under section 1104 of the

      Bankruptcy Code;

      (l)    assisting, advising and representing the Sexual Abuse Survivors’ Committee in

      understanding its powers and its duties under the Bankruptcy Code and the Bankruptcy

      Rules and in performing other services as are in the interests of those represented by the

      Sexual Abuse Survivors’ Committee;

      (m)    assisting, advising and representing the Sexual Abuse Survivors’ Committee in

      the evaluation of claims and on any litigation matters, including avoidance actions; and




                                                4
Case 18-09108-RLM-11         Doc 148      Filed 01/10/19      EOD 01/10/19 15:23:40          Pg 5 of 10



        (n)     providing such other services to the Sexual Abuse Survivors’ Committee as may

        be necessary in this Case or any related proceeding(s).

                                         Terms of Retention

        7.      Subject to Court approval in accordance with section 330(a) of the Bankruptcy

 Code and any applicable Orders of this Court, compensation will be payable to PSZJ on an

 hourly basis, plus reimbursement of actual, necessary expenses and other charges incurred by

 PSZJ. The Firm’s standard hourly rates are set forth in the Stang Declaration.

        8.      PSZJ’s policy is to charge its clients in all areas of practice for all other expenses

 incurred in connection with the client’s case. The expenses charged to clients include, among

 other things, telephone and telecopier toll and other charges, mail and express mail charges,

 special or hand delivery charges, document retrieval, photocopying charges, charges for mailing

 supplies (including, without limitation, envelopes and labels) provided by PSZJ to outside

 copying services for use in mass mailings, travel expenses, expenses for “working meals,”

 computerized research, transcription costs, as well as non-ordinary overhead expenses such as

 secretarial and other overtime. PSZJ will charge the Sexual Abuse Survivors’ Committee for

 these expenses in a manner and at rates consistent with charges made generally to PSZJ’s other

 clients, and all amendments and supplemental standing orders of the Court. PSZJ believes that it

 is more appropriate to charge these expenses to the clients incurring them than to increase its

 hourly rates and spread the expenses among all clients. The Firm’s expense policies are set forth

 in the Stang Declaration.

        9.      During this Case, individual Sexual Abuse Survivors’ Committee members incur

 out of pocket expenses related to their service as Sexual Abuse Survivors’ Committee members

 (any such expenses “Committee Members’ Expenses”). To alleviate any problems that may

 arise for Sexual Abuse Survivors’ Committee members on account of any delay in seeking and
                                                   5
Case 18-09108-RLM-11          Doc 148        Filed 01/10/19   EOD 01/10/19 15:23:40         Pg 6 of 10



 obtaining reimbursement for such expenses, PSZJ proposes to pay such expenses directly or

 reimburse Sexual Abuse Survivors’ Committee members for any such expenses and then add

 such expenses to the Firm’s invoices in this Case and it shall seek allowance of such expenses on

 the same basis as other expenses incurred by the Firm in this Case.

                        No Adverse Interest and Disclosure of Connections

        10.     The Sexual Abuse Survivors’ Committee believes that PSZJ does not hold or

 represent any interest that is adverse to the Sexual Abuse Survivors’ Committee and the Debtor’s

 estate and does not hold or represent any interest adverse to and has no connection with the

 Sexual Abuse Survivors’ Committee, the Debtor, its creditors or any party in interest herein in

 the matters upon which PSZJ is to be retained, except as set forth in the Stang Declaration.

 Therefore, to the best of the Sexual Abuse Survivors’ Committee’s knowledge, PSZJ is a

 “disinterested person” within the meaning of section 101(14) of the Bankruptcy Code.

        11.     The Stang Declaration, executed by James I. Stang, a partner of PSZJ, and

 attached as Exhibit A to this Application, verifies that neither PSZJ nor any of its attorneys has

 any connection with any party in interest, or their attorneys or accountants, other than as set forth

 in the Stang Declaration.

        12.     Except as provided in the Stang Declaration, to the best of the Sexual Abuse

 Survivors’ Committee’s knowledge, neither PSZJ, nor any of its attorneys, hold or represent any

 interest adverse to the Sexual Abuse Survivors’ Committee or the Debtor’s estate in the matters

 on which they are to be retained. The Sexual Abuse Survivors’ Committee submits that its

 proposed employment of PSZJ is in the best interests of the Sexual Abuse Survivors’ Committee,

 the Debtor, and its estate and creditors.

        13.     To the best of the Sexual Abuse Survivors’ Committee’s knowledge, and except

 as disclosed in the Stang Declaration, PSZJ has had no other prior connection with the Debtor, its
                                                    6
Case 18-09108-RLM-11          Doc 148      Filed 01/10/19     EOD 01/10/19 15:23:40          Pg 7 of 10



 creditors or any other party in interest. Upon information and belief, PSZJ does not hold or

 represent any interest adverse to the Debtor’s estate or the Sexual Abuse Survivors’ Committee

 in the matters upon which it has been and is to be engaged.

          14.    PSZJ may represent, or may have represented, debtors, creditors’ committees, or

 trustees in Cases or proceedings against creditors of the Debtor that are unrelated to this Case.

 However, those matters do not present a conflict in this Case.

          15.    The Firm has represented, represents, and in the future will likely represent

 debtors and creditors’ committees in cases unrelated to the Debtor and this Case wherein one or

 more of the firms representing the members of the Sexual Abuse Survivors’ Committee or other

 parties in interest serve as or will serve as professionals to committee members.

                                                   Notice

          16.    Notice of this Application has been given to the U.S. Trustee, counsel to the

 Debtor, and all parties that filed a notice of appearance in this Case as of the date hereof. In light

 of the nature of the relief requested herein, the Sexual Abuse Survivors’ Committee submits that

 no other or further notice is required and this section complies with Local Rule B-2014-1(b)(1).

                                           No Prior Request

          17.    No prior application for the relief sought herein has been made to this or any other

 court.

          WHEREFORE, the Sexual Abuse Survivors’ Committee requests that this Court enter an

 order in this Case substantially in the form attached hereto as Exhibit C approving the

 employment of Pachulski Stang Ziehl & Jones LLP, as counsel to the Sexual Abuse Survivors’

 Committee effective nunc pro tunc as of December 20, 2018 in this Case, and granting such

 other and further relief as is just and proper.



                                                     7
Case 18-09108-RLM-11       Doc 148   Filed 01/10/19   EOD 01/10/19 15:23:40       Pg 8 of 10



 Dated: January 10, 2019               /s/ Sarah Klein
                                       Sarah Klein
                                       In her capacity as Co-Chairperson of the
                                       Sexual Abuse Survivors’ Committee




                                            8
Case 18-09108-RLM-11          Doc 148    Filed 01/10/19    EOD 01/10/19 15:23:40        Pg 9 of 10



                                 CERTIFICATE OF SERVICE
         I hereby certify that on January 10, 2019 a copy of the foregoing Application to Employ
 Pachulski Stang Ziehl & Jones LLP as Counsel to the Additional Tort Claimants Committee of
 Sexual Abuse Survivors Effective Nunc Pro Tunc as of December 20, 2018 was filed
 electronically. Notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.
 Kenneth H. Brown kbrown@pszjlaw.com
 John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Steven W Golden sgolden@pszjlaw.com, lcanty@pszjlaw.com
 Jeffrey A Hokanson jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
 Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
 Martha R. Lehman mlehman@salawus.com,
 marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
 Ronald J. Moore Ronald.Moore@usdoj.gov
 Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
 Dean Panos dpanos@jenner.com
 Amanda Koziura Quick amanda.quick@atg.in.gov, Darlene.Greenley@atg.in.gov
 Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
 Ilan D Scharf ischarf@pszjlaw.com
 Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
 James I. Stang jstang@pszjlaw.com
 Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
 Meredith R. Theisen mtheisen@rubin-levin.net,
 atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
 U.S. Trustee ustpregion10.in.ecf@usdoj.gov
 Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
        I further certify that on January 10, 2019, a copy of the foregoing Application to Employ
 Pachulski Stang Ziehl & Jones LLP as Counsel to the Additional Tort Claimants Committee of
 Sexual Abuse Survivors Effective Nunc Pro Tunc as of December 20, 2018 was mailed by first-
 class U.S. Mail, postage prepaid, and properly addressed to the following:
  USA Gymnastics                  Aon Premium Finance LLC          The PNC Financial Services
  130 E. Washington Street,       200 E. Randolph St.              Group d/b/a PNC Bank
  Suite 700                       Chicago, IL 60601                c/o Douglas Mundell
  Indianapolis, IN 46204                                           PNC Bank, NA
                                                                   300 Fifth Avenue
                                                                   Pittsburgh, PA 15222
  Sharp Business Systems          Stephen D. Penny Jr.             Fidelity Investments 2018
  c/o Mike Bowman                 11121 Mirador Lane               USAG Profit Sharing
  7330 E. 86th Street             Fishers, IN 46037                Contribution
  Indianapolis, IN 46256                                           100 Crosby Parkway
                                                                   Covington, KY 41015

                                                 9
Case 18-09108-RLM-11                   Doc 148          Filed 01/10/19        EOD 01/10/19 15:23:40       Pg 10 of 10



  Plews Shadley Racher &                       American Athletic, Inc.                PNC Bank
  Braun LLP                                    200 American Ave.                      P.O. Box 828702
  1346 N. Delaware St.                         Jefferson, IA 50129                    Philadelphia, PA 19182
  Indianapolis, IN 46204
  National Travel Systems                      Wipfli LLP                             The Alexander
  Corporate Office                             12359 Sunrise Valley Drive             333 South Delaware Street
  4314 S. Loop 289, Suite 300                  Reston, VA 20191                       Indianapolis, IN 46204
  Lubbock, TX 79413
  John Cheng                                   Benchmark Rehabilitation               AT&T
  137 Danbury Rd. #141                         Partners                               P.O. Box 105414
  New Milford, CT 06776                        P.O. Box 2314                          Atlanta, GA 30348
                                               Ooltewah, TN 37363
  Sport Graphics, Inc.                         BMI                                    Tatiana Perskaia
  3423 Park Davis Circle                       P.O. Box 630893                        7633 Hamelin Lane
  Indianapolis, IN 46235                       Cincinnati, OH 45263                   Gainesville, VA 20155
  Antonia Markova                              Daniel Baker                           Denison Parking
  3535 Acorn Way Lane                          1311 Kelliwood Oaks Drive              c/o Virginia Ave. Garage
  Spring, TX 77389                             Katy, TX 77450                         P.O. Box 1582
                                                                                      Indianapolis, IN 46206
  Ivan Yordanov Ivanov                         Elite Sportswear, LP                   Neofunds By Neopost
  700 Cobia Drive                              6850 Enterprise Drive                  P.O. Box 6813
  Katy, TX 77494                               South Bend, IN 46628                   Carol Stream, IL 60197
  Omni Management Group,                       United States Olympic                  Covington & Burling LLP
  Inc.                                         Committee                              The New York Times
  5955 De Soto Avenue                          1 Olympic Plaza                        Building
  Suite 100                                    Colorado Springs, CO 80909             620 Eighth Avenue
  Woodland Hills, CA 91367                     Attn: Chris McCleary                   New York, NY 10018
                                                                                      Attn: Dianne F. Coffino
                                                                                            Martin E. Beeler
                                                                                            R. Alexander Clark
                                                                                            Gabriella B. Zahn-
                                                                                            Bielski

                                                                         /s/ Meredith R. Theisen
                                                                         Meredith R. Theisen
 g:\wp80\genlit\usa gymnastics-86756901\drafts\pszj employment app.doc




                                                                   10
